— In a proceeding to invalidate a petition designating Andrew J. Schmitz, III, and Daniel Martin as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican County Committee, 6th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18,1983, which denied the application. Judgment reversed, on the law, without costs or disbursements, application granted and the board of elections is directed to remove the names of Andrew J. Schmitz, III, and Daniel Martin from the appropriate ballot. In an affidavit filed with the board of elections, designee Andrew J. Schmitz, III, denied having given his consent to the placement of his name on a designating petition for the 6th Election District. Absent that consent, the entire designating petition should have been invalidated (see Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; *919Matter of Berman v Venturini, 64 AD2d 940; Matter of Parrilla v Kremar, 64 AD2d 942). Mangano, J. P., Thompson, Niehoff and Boyers, JJ., concur.